It appears to me that the prevailing opinion in this case violates the rule which the court quoted from Cooley on Taxation, vol. 4, par. 1693, p. 3401, in State v. Norman Mayer  Co.,170 La. 340, 127 So. 743, 744, viz.:
"Statutes and ordinances imposing license and business taxes must be construed strictly in favor of the citizen and against the government. * * * License laws cannot be extended by construction, omissions cannot be supplied by the Courts, and no license-tax can *Page 542 
be exacted which is not imposed by the words of the statute or ordinance." (The italics are by me.)
I have italicized the expression, "omissions cannot be supplied by the courts," because in this case, the court has supplied the word "only," where the Legislature sedulously avoided it.
A "wholesale dealer" is defined in the last paragraph of section 7 of Act No. 205 of 1924, as amended by Act No. 132 of 1928, p. 158, thus:
"Provided, that no person or persons shall be deemed wholesale dealers unless he or they sell by the original or unbroken package or barrel only; and provided further, that no person or persons shall be deemed wholesale dealers unless he or they sell to dealers for re-sale. If they sell in less quantities than original unbroken package or barrel, they shall be considered retail dealers and pay license as such."
In the prevailing opinion in this case, the court has "supplied the omission" of the word "only," in the expression "unless he or they sell to dealers for resale," so as to make the statute read, "unless he or they sell only to dealers for resale." And the court has also supplied the omission in the further explanation of the statute: "If they sell in less quantities than original unbroken package or barrel, they shall be considered retail dealers and pay license as such." The court has added, substantially, this: "Or, if they sell to consumers, or to others than dealers for resale, even though they sell `by the original or unbroken package or barrel only,' they shall be considered retail dealers and pay license as such." *Page 543 
What the Legislature has said in this statute — as plainly as language can be written — is that a dealer is a wholesale dealer, and not a retail dealer, if he sells only in original or unbroken packages or barrels, and sells to dealers for resale; but the Legislature has not said that a wholesale dealer must sell only to dealers for resale, in order to avoid being classed as a retail dealer. On the contrary, the Legislature has emphasized the meaning of the law by repeating that a dealer shall be considered a retail dealer, and shall pay a license tax as such, if he sells in less quantities than in original or unbroken packages or barrels; but it is not said that the dealer shall be considered a retail dealer, and shall pay a license tax as such, if he sells to both dealers for resale and others than dealers for resale, but sells only in the original or unbroken packages or barrels.
I do not see any reason to doubt that the Legislature intended this statute to be read exactly as it is written. The interpolation of the word only, where the Legislature has so sedulously omitted it, makes the statute more rigorous than the Legislature made it — and is more like making than interpreting the law.